Citation Nr: 0425566	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran's service with the New Mexico National 
Guard during the February 1980 riot at the New Mexico State 
Penitentiary in Santa Fe is considered active service for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Private 
Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty with the 
regular Army from March 1974 to March 1976 and with the Army 
/ ARNG (Army National Guard) from May 1984 to April 2000.  
(Records indicate that the veteran had additional periods of 
active and inactive service.)  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  In 
February 2004, the Board remanded this matter for additional 
notice and development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  In August 2004, subsequent to the last review by the 
AOJ, in June 2004, the veteran's attorney submitted, without 
a waiver of initial consideration by the AOJ, additional 
argument and evidence, including a February 1980 Army pay 
stub.  Accordingly, under DAV, supra, this matter must be 
returned to the RO to allow the AOJ the opportunity to 
readjudicate the matter after consideration of the new 
evidence. 

Furthermore, although the case was remanded in February 2004 
in part for VCAA notice, and the RO issued a notice letter 
and supplemental statement of the case providing notice, his 
attorney argues that the notice was deficient (by not telling 
the veteran (and his attorney) whether he or VA is required 
to submit evidence to substantiate his claim).  [The Board 
notes that no critical fact appears to be in dispute, and 
that application of law apparently will be dispositive.]  As 
the matter is being remanded anyway for initial AOJ 
consideration of the additional evidence, there is an 
opportunity to correct any perceived notice deficiency. 

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the guidance of the United States 
Court of Appeals for Veterans Claims in 
Quartuccio, supra, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing regulations 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the veteran and his attorney are advised 
specifically of what he needs to 
establish entitlement to the benefit 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  The veteran 
should be advised to submit everything he 
has pertinent to his claim.  As the 
veteran's attorney alleges that the last 
supplemental statement of the case (SSOC) 
was issued prematurely (apparently 
because he did not have sufficient time 
to respond), the RO should wait up to a 
year for response or indication that no 
response is forthcoming from the 
veteran's attorney.  The attorney should 
then be asked to indicate whether notice 
is satisfactory or whether there remains 
anything else the veteran or his attorney 
needs clarified.  If the attorney 
continues to express dissatisfaction with 
the notice, the RO should address any 
reasonable allegation of a notice 
deficiency.

2.  When the above is completed, the RO 
should review the entire record and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his attorney should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to accommodate the reservations of the 
veteran's attorney regarding the adequacy of the VCAA notice 
the veteran has received to date.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


